Citation Nr: 1822605	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-17 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a right ear disability, other than tinnitus and hearing loss.

4.  Entitlement to service connection for left ear disability, other than tinnitus and hearing loss.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a right hand and finger disability.

7.  Entitlement to service connection for left hand and finger disability.

8.  Entitlement to service connection for a right wrist disability.

9.  Entitlement to service connection for left wrist disability.

10.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability(ies), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to April 1977, and from April 1979 to December 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from February 2011 rating decision in which the RO, inter alia, granted service connection for tinnitus, assigning a 10 percent disability rating, effective May 17, 2010; denied entitlement to service connection for conditions of the neck, bilateral ears, bilateral hands and fingers, and bilateral wrists; and denied entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) in April 2011, and the RO issued a statement of the case (SOC) in May 2012.  He filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2012.

In an August 2016 rating decision, the RO granted entitlement to service connection for left thumb strain and left ear hearing loss, and in a supplemental SOC (SSOC), also issued in August 2016, the RO continued to deny all issues originally on appeal, including the service connection claim for a left ear condition and a left hand and finger disability.  The RO also  bifurcated the service connection claim for a right ear disability to consider the issue of entitlement to service connection for right ear hearing loss as a distinct disability from the originally appealed right ear condition.  

In the April 2011 NOD, the Veteran additionally appealed a claim of entitlement to service connection for a lumbar spine disability, also denied in the February 2011 rating decision.  However, the RO granted entitlement to service connection for arthritis of the thoracolumbar spine in a May 2016 rating decision, resulting in a full grant of the benefits sought on appeal with respect to that claim.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decisions addressing the claim for a higher disability rating for tinnitus, as well as the claims for service connection for bilateral ear disabilities other than tinnitus and hearing loss, are set forth below.  The remaining issues on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim  herein decided have been accomplished.

2.  The Veteran's tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

3.   The Veteran does not currently  have, and at no point pertinent to the current claim has had, a diagnosed disability of either the right or left ear, other than tinnitus and hearing loss.


CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(b), 4.87; Diagnostic Code (DC) 6260 (2017); Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for service connection for right ear disability, other than tinnitus and hearing loss, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for service connection for left ear disability, other than tinnitus and hearing loss, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

At the outset, the Board notes that, in connection with the claim for a higher rating for tinnitus, the Veteran has been notified of the reasons for the denial of this claim and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed him.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

As regards rhe the service connection claims for right and left ear disabilities other than tinnitus and hearing loss, after a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A June 2010 pre-adjudication letter provided pertinent notice to the Veteran in connection with his service connection claim for an ear condition.  That letter indicated what information and evidence was needed to substantiate service connection claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  It also informed the Veteran how VA determines the assignment of disability ratings and effective dates.  This letter meets the VCAA's content and timing of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the service connection claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's available service treatment records (STRs), VA and non-VA treatment records, and records pertinent to his claim for Social Security Administration disability benefits.  Additionally, reports of VA ear examinations  are of record.  Also of record and considered in connection with the claim are various written statements provided by the Veteran and by his representative on his behalf.  Notably, there is no evidence or argument indicating any error or omission in the assistance provided. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A. Higher Rating for Tinnitus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran seeks an initial rating in excess of 10 percent for tinnitus.  He filed a service connection claim in May 2010, and he has appealed the initial rating assigned following the award of service connection.  

The criteria for evaluating tinnitus, DC 6260, were revised effective June 13, 2003.  The current version provides a maximum 10 percent rating for tinnitus.  A Note (2) codifies the standard VA practice of providing a maximum rating for tinnitus whether the sound is perceived in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, DC 6260; 68 Fed. Reg. 25,823 (May 14, 2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United States Court of Appeals for Veterans Claims (Court) held that the pre-June 13, 2003 version of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  However, in Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum rating available for tinnitus from the effective date of the award of service connection (which, here, is the date of claim).  38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon which to award a higher rating, the Veteran's appeal must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d). 

Generally, to establish service connection , there must be evidence establishing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App., 8 (1999). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.

In the instant case, the Veteran filed a claim for service connection for an ear condition in May 2010.  In a July 2010 statement submitted in support of his claim, he explained that he suffered from left ear hearing loss as a result of his many hours of listening to telephone and radio conversations during service.  Additionally, after the RO denied service connection for right and left ear disabilities in the February 2011 rating decision, the Veteran explained in his April 2011 NOD that he suffered from ringing (tinnitus) in the bilateral ears, and that he suffered from hearing loss in both ears.  He intimated that his right ear hearing was also affected by the ringing in the ear.  He has at no point asserted that he has suffered from any ear disability other than his service-connected tinnitus and the hearing loss in each ear.  

A review of the Veteran's STRs shows that in September 1972, he reported for clinical treatment with a complaint of an ear ache.  The impression was otitis externa.  An additional report noted that he had bleeding from the ear canal, presumably the left, as a subsequent October 1972 report noted that on physical examination, he had an inflamed left ear canal.  He was prescribed with ampicillin.  His February 1977 separation examination from his first period of service, and the associated report of medical history, did not document any complaints of ear trouble at that time.  Thus, the evidence indicates that the Veteran's otitis media resolved.  A separation examination pertaining to his second period of service, ending in December 1991, is not of record.  Notably, however, STRs pertaining to that period do not document any complaints of ear disability.  

In December 2010, the Veteran was afforded a VA ear disease examination.  At that time, the Veteran's chief complaint was noted to be tinnitus.  The examiner also diagnosed left ear hearing loss, consistent with VA regulations.  See 38 C.F.R. § 3.385 (2017).  The examiner noted that the Veteran did not have a history of ear disease or head or ear trauma.  Otoscopic examination of the Veteran's ears revealed that the bilateral auditory canals were clear.  A subsequent July 2016 VA audiological examination failed to diagnose any ear disabilities apart from tinnitus and hearing loss.

After a review of the record, the Board finds that service connection for claimed right and left ear disabilities, other than tinnitus and hearing loss, is not warranted.  In short, there is no identified ear disability, other than hearing loss and tinnitus, noted at any point during the appeal period.  The Veteran himself has not reported any additional ear disability, but rather, has only reported having tinnitus and hearing loss affecting the bilateral ears. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. §§ 1110, 1131.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

Therefore, to establish entitlement to compensation, the evidence must show, fundamentally, the existence of a current disability, and, in the absence of an identified disease or injury, service connection may not be granted.  Simply stated, the Veteran has not proffered any competent evidence to even suggest a current right or left ear disability other than tinnitus or hearing loss.  

Given the complete lack of competent evidence establishing currently diagnosed ear disabilities that could reasonably be encompassed within the scope of the Veteran's claims, other than tinnitus and hearing loss, the Veteran's claims for service connection for right and left ear disabilities must be denied.  See 38 U.S.C. §§ 1110, 1131; Caluza, 7 Vet. App. at 506 (holding that service connection cannot be awarded in the absence of competent evidence of current disability); Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992) (stating that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability").

In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial disability rating in excess of 10 percent for tinnitus is denied.

Service connection for right ear disability, other than tinnitus and hearing loss, is denied.

Service connection for left ear disability, other than tinnitus and hearing loss, is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

The Board notes, initially, that it appears that at least a portion of the Veteran's STRs, including especially certain STRs pertaining to his second period of service, from April 1979 to December 1991, are unavailable, and that the AOJ exhausted all efforts to locate missing STRs, as noted in a December 2010 memorandum.  Thus, VA has a heightened duty to assist, to specifically include furnishing appropriate medical examinations and opinions.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).

As for the claims for service connection for a neck disability and for disabilities of both hands and fingers, and of both  wrists, the Veteran has specifically contended that neck disability developed as a progression of or as secondary to his service-connected arthritis of the thoracolumbar spine.  He has further contended that the disabilities of the hands and fingers, and wrists, are secondary to the claimed neck disability.  

The Veteran was afforded a VA examination of his neck in June 2016.  The examiner diagnosed cervical spine degenerative disc disease at C5-6 and C6-7, and radiculopathy of the bilateral upper extremities.  The examiner opined that it was less than likely that the lower spine condition contributed to or caused a neck condition, left and right wrist conditions, or left and right upper extremity numbness.  As the only reasoning for this opinion, the examiner indicated that normal motor and sensory function of the lower spine do not affect upper motor and sensory function.  The examiner did not give any specific reasons as to why the claimed neck disability was not etiologically related to the service-connected arthritis of the thoracolumbar spine.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, the examiner did not specifically address the question of whether the current neck disability was aggravated by the service-connected thoracolumbar spine disability.  Hence, further examination and opinions in this regard is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The June 2015 VA examiner also specifically indicated that the Veteran's report of dropping of objects and hand weakness was likely related to neck disability, fundamentally, service connection must be first established for claimed neck disability.  Thus, Board consideration of the inextricably intertwined service claims for disabilities of the right and left l hands and fingers, and the right and left wrists (see, e.g.. Parker v. Brown, 7 Vet. App. 116 (1994)), must be deferred pending completion of the development requested with respect to the neck disability claim.  
With respect to the service connection claim for right ear hearing loss, as noted, in his April 2011 NOD, the Veteran intimated that his right ear hearing was also affected by the ringing in the ear.  Moreover, while the July 2016 VA examiner provided a negative opinion with respect to a direct etiological relationship between claimed right ear hearing loss and the Veteran's service, the examiner only relied on apparent normal right ear hearing in the Veteran's February 1977 separation examination.  The examiner did not consider the Veteran's subsequent period of service, or the fact that some reduction in right ear hearing acuity was noted on the February 1977 separation examination report.  

The Board points out that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service."  Id. at 160.  Thus, an adequate opinion with respect to the etiology of the Veteran's right ear hearing loss must be obtained on remand.  

Finally, with respect to the TDIU issue, the Board also points out that, as any decision with respect to the service connection claims herein remanded may affect the claim for a TDIU, the Board's action on the TDIU claim must also be deferred pending completion of the action requested on the service connection claims.   See Parker, supra.  

Also with respect to the claim for a TDIU, the Board notes that the Veteran does not currently meet the criteria for the award of a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2017).  However, in an April 2016 VA examination report, the examiner commented that the Veteran's service-connected back disability had worsened to the point that he was unable to work since 2004.  The Board finds that this raises the question of whether an extra-schedular TDIU may be warranted.  See 38 C.F.R. § 4.16(b).  Thus, on remand, the AOJ should refer the TDIU claim to the Director of VA's Compensation  Service for extra-schedular consideration, as appropriate.  

Also while these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated through March 2012.  Accordingly, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since March 2012.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment and/or employment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted (to include arranging for any further medical examination(s) and/or otherwise obtaining any additional medical opinion(s)) prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since March 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical and/or employment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA orthopedic examination of his neck by an appropriate physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all neck disability(ies)-to include degenerative disc disease-- currently  present, or present at any point pertinent to the current claim for service connection. 

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability was caused, OR is or has been aggravated (worsened beyond the natural progression) by, service-connected thoracolumbar spine disability.  

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of disability prior to the aggravation.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions, to include the Veteran's assertion that his neck disability represents a progression of his thoracolumbar spine disability.   If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination by an audiologist or appropriate physician. 

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the clinician  prior to the completion of his or her report), and all clinical findings should be reported in detail.

The clinician  should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that current right ear hearing loss had its onset in service or is otherwise medically-related to service, to include acoustic trauma due to noise exposure therein.

In rendering the requested opinions, the clinician must consider and discuss all pertinent medical and other objective evidence, including evidence of diminished right ear hearing noted on February 1977 separation examination, as well as all lay assertions, to include any assertions as to the nature, onset, and continuity of symptoms of diminished right ear hearing.

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the clinician should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.   After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for any further medical examination(s) and/or otherwise obtaining any additional medical opinion(s)), adjudicate the remaining service connection claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims) and legal authority.

8.  If the Veteran does not meet the percentage requirements for a schedular TDIU under 38 C.F.R. § 4.16(a) at any pertinent point, refer to the Director of Compensation the matter of the Veteran's entitlement to a TDIU for extra-schedular consideration.

The Director should be asked to consider all of the evidence of record (to include the April 2016 VA examination report) in determining whether, at any time during the relevant period under consideration, the Veteran's service-connected disabilities have rendered him unable to obtain or retain substantially gainful employment, so as to warrant an award of an extra-schedular TDIU.

9.  After completion of the above, adjudicate the TDIU claim (to include on an extra-schedular basis, as appropriate), in light of all pertinent evidence (to particularly include all evidence added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and legal authority.

10.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other 






appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


